       Case 2:17-cv-01257-JDP Document 38 Filed 12/17/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ELISE KING,                                     Case No. 2:17-cv-01257-JDP
12                         Plaintiff,                 ORDER DISCHARGING ORDER TO SHOW
                                                      CAUSE
13             v.
                                                      ECF No. 37
14    CALIFORNIA DEPARTMENT OF
      WATER RESOURCES, et al.,
15
                           Defendants.
16

17
              For good cause shown, the court’s December 9, 2020, order to show cause, ECF No. 37, is
18
     hereby discharged.
19

20   IT IS SO ORDERED.
21

22   Dated:         December 16, 2020
                                                      JEREMY D. PETERSON
23                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
